         Case 1:15-cr-00379-PKC Document 268
                                         266 Filed 03/16/21
                                                   03/15/21 Page 1 of 2




                       LAW OFFICE OF ROBERT FEITEL, P.L.L.C.
                            1300 Pennsylvania Avenue, N.W.
                              WASHINGTON, D.C. 20008
                                  202-450-6133 (office)
                                   202-255-6637 (cell)
                                 RF@RFeitelLaw.com



                                                      March 15, 2021

Via ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
Manhattan, New York

                               Re:    United States v. Otto Salguero Morales, S5 15 Cr. 379
                                      United States v. Ronald Salguero Portillo S5 15 Cr. 379

Dear Judge Castel,

       I write on behalf of my client Otto Salguero Morales, as well as co-defendant Ronald
Salguero Portillo, to request either: (1) an adjournment of the in person status hearing in this
case, which is scheduled for March 24, 2021 for approximately one week; or (2) that the status
hearing be converted to a telephone or video conference. The reasons for this request are as
follows:

         I am an out of town attorney and reside in the metropolitan Washington, D.C. area.
According to health protocols currently in place in New York City, in order to travel to
Manhattan, I am required to: (1) obtain a negative COVID-19 test within three days before my
arrival in the city; (2) quarantine for three days upon my arrival; (3) take another COVID-19 test
on the fourth day; and (4) if the test is negative, I may then exit quarantine. See
https://coronavirus.health.ny.gov/covid-19-travel-advisory. These requirements end on April 1,
2021 and as much as I would like to be present in court for the hearing on March 24, 2021, the
restrictions are onerous. In addition, I am currently on the list in my home jurisdiction to receive
the COVID-19 vaccine and am cautiously optimistic that if this case is continued into April,
2021, I will have at least received the first vaccination.

       In addition, counsel for the co-defendant has advised that she was required to travel to
Puerto Rico this week in order to meet with a client in an effort to resolve a criminal case. That
defendant is incarcerated at the MDC Guaynabo, which does not have video conferencing
capability and only just re-opened for legal visits. Ms. George would be subject to the same
quarantine restrictions upon her return to the New York Metropolitan area early next week. Co-
counsel has authorized me to represent that on behalf of Ronald Salguero Portillo, she also


                                                 1
              Case 1:15-cr-00379-PKC Document 268
                                              266 Filed 03/16/21
                                                        03/15/21 Page 2 of 2




     requests a brief continuance of this matter until April, 2021. Both defendants agree to a waiver of
     their Speedy Trial rights until the Court schedules the next status conference.

              In the alternative, with the Court’s consent, both defendants would agree to conduct the
     status conference on March 24, 2021 by video or telephone conference. We do not believe that
     the hearing will be lengthy and the defendants both intend to ask the Court to set a schedule for
     the filing of defense motions.

            Undersigned has contacted the prosecutors in this case, who do not object to either a brief
     continuance of the status or conducting the hearing by video or telephone conferencing.

            Thank you for consideration of this matter.

                                                          Respectfully submitted


                                                          Robert Feitel
                                                          ___________________________
                                                          Robert Feitel, Esquire
                                                          1300 Pennsylvania Avenue, N.W.
                                                          Washington, D.C. 20004
                                                          202-2550-6637 (cellular)
                                                          202-450-633 (office)
                                                          RF@RFeitelLaw.com



     cc:    Daniel Nessim , AUSA via ECF/email
            Kyle Wirshba, AUSA via ECF/email

Upon the application of defense counsel, consented to by the government, the
conference previously scheduled for March 24, 2021 is adjourned to April 13, 2021
at 12:00 p.m. and will proceed telephonically. Call-In:1-888-363-4749; Access
Code: 3667981. I find that the ends of justice will be served by granting a continuance
and that taking such action outweighs the best interest of the public and the defendant
in a speedy trial. The reasons for this finding are that the grant of the continuance is
needed to accommodate defense counsels' schedules. Accordingly, the time between
today and April 13, 2021 is excluded.
SO ORDERED.
Dated: 3/16/2021




                                                     2
